UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52337 BALQON CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 33-0989901 (I.R.S. Employer Identification No.) 1420 240th Street, Harbor City, California 90710 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 326-3056 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[ ]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer[ ]Accelerated Filer [ ] Non-Accelerated Filer (do not check if Smaller Reporting Company)[ ] Smaller Reporting Company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes [ ] No [X] The number of shares outstanding of the Registrant’s common stock, $0.001 par value, as of May 13, 2011,was 35,591,530. DOCUMENTS INCORPORATED BY REFERENCE None CAUTIONARY STATEMENT All statements included or incorporated by reference in this Quarterly Report on Form10-Q, other than statements or characterizations of historical fact, are forward-looking statements.Examples of forward-looking statements include, but are not limited to, statements concerning projected net sales, costs and expenses and gross margins; our accounting estimates, assumptions and judgments; the demand for our products; the competitive nature of and anticipated growth in our industries; and our prospective needs for additional capital. These forward-looking statements are based on our current expectations, estimates, approximations and projections about our industries and business, management’s beliefs, and certain assumptions made by us, all of which are subject to change. Forward-looking statements can often be identified by words such as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “believes,” “seeks,” “estimates,” “may,” “will,” “should,” “would,” “could,” “potential,” “continue,” “ongoing,” similar expressions, and variations or negatives of these words. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors, some of which are listed under “Risk Factors” in Part II, Item 1A of this Report. These forward-looking statements speak only as of the date of this Report. We undertake no obligation to revise or update publicly any forward-looking statement for any reason, except as otherwise required by law. i BALQON CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION ITEM 1. Condensed Financial Statements 1 ITEM 2. Management's discussion and Analysis of Financial Condition and Results of Operation 18 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 28 ITEM 4. Controls and Procedures 28 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 30 ITEM 1A. Risk Factors 30 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 4. (Removed and Reserved) 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 30 ii PART I - FINANCIAL INFORMATION ITEM 1. Condensed Financial Statements BALQON CORPORATION CONDENSED BALANCE SHEETS March 31, (Unaudited) December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Distribution agreement with related entity, net Trade secrets, net Goodwill Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ $ Customer deposit Advances from shareholder Derivative liability Current portion of convertible notes payable — Total current liabilities Convertible notes payable, net of discount and current portion Commitments and Contingencies Shareholders’ Equity Common stock, $0.001 par value, 100,000,000 shares authorized, 35,591,530 and 34,942,514shares issued and outstanding on March 31, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these condensed financial statements. 1 BALQON CORPORATION CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2(Unaudited) Three Months Ended March 31, REVENUES COSTS OF REVENUES GROSS PROFIT OPERATING EXPENSES General and administrative Research and development Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS ) ) Change in fair value of derivative liabilities ) — Interest expense ) ) NET LOSS $ ) $ ) Net loss per share – basic and diluted $ ) $ ) Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed financial statements. 2 BALQON CORPORATION CONDENSED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE THREE MONTHS ENDED MARCH 31, 2011 (Unaudited) Common Stock, $0.001 Par Value Number Amount Additional Paid in Capital Accumulated Deficit Total Balances, December 31, 2010 $ $ $ ) $ Common shares issued upon conversion of notes payable Common shares issued for cash upon exercise of warrants Net loss ) ) Balances, March 31, 2011 $ $ $ ) $ The accompanying notes are an integral part of these condensed financial statements. 3 BALQON CORPORATION CONDENSED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MARCH 31, 2(Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Fair value of common stock issued for services — Fair value of warrants granted for services — Change in fair value of derivative liability — Amortization of note discount Changes in operating assets and liabilities: Accounts receivable ) Costs and estimated earnings in excess of billings — ) Inventories ) ) Prepaid expenses ) Accounts payable and accrued expenses ) ) Billings in excess of costs and estimated earnings on uncompleted contracts — ) Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of furniture, equipment and software ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock upon exercise ofwarrants — Net proceeds (repayment) from bank loan — ) Payment of notes payable, related parties — Proceeds from issuance of convertible notes — Net cash provided by financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid $
